BLUE, Chief Judge.
Byron Wesley Conner, Jr., appeals a modification of the final judgment of dissolution of his marriage to Sonia Bennett Conner and a subsequent nonfinal order that denied his motion to vacate the modified judgment. Because Mr. Conner did not receive adequate notice of the modification hearing, we reverse.
There are no hard and fast rules setting the number of days necessary to constitute reasonable notice. Harreld v. Harreld, 682 So.2d 635, 636 (Fla. 2d DCA 1996). Due process requires actual notice and time to prepare. Id. In Regalado v. Regalado, 743 So.2d 625 (Fla. 2d DCA 1999), this court reversed based on insufficient notice when an incarcerated party to a dissolution action was given less than ten days’ notice of the final hearing.
In this case, Mr. Conner, who lived out of state, received less than ten days’ notice of the final hearing. We conclude that this was insufficient under the circumstances of this case. We are sympathetic to Mrs. Conner’s efforts to enforce the final judgment against him. The record reflects that Mr. Conner has moved frequently and has failed to honor his obligations, imposed by the final judgment, to Mrs. Conner and their children. The insufficient notice, however, requires that we reverse and remand for the trial court to conduct a new hearing.
Reversed and remanded.
GREEN and SILBERMAN, JJ., Concur.